DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

2.	Claims 1-44 are pending in the instant application.  Claims 1-26 and 30-32 have been withdrawn from further consideration as being drawn to a nonelected invention

3.	Claims 27-29 and 33-44 and alpha-dioxygenase are under consideration in this Office Action. 

4.	The previous rejection of claim 27 on the basis that it contains an improper Markush grouping of alternatives has been withdrawn in view of the claim amendment and arguments filed 11/10/2021.

5.	The terminal disclaimer filed on 11/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending Application Nos. 16188637, 16188615, and 16188624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous rejections of the claims on the ground of nonstatutory obviousness-type double patenting have been withdrawn.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 27-29 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the phrase” a soil transforming enzyme comprising alpha-dioxygenases” which renders the claim vague and indefinite because it is unclear how an enzyme can comprise additional enzymes including alpha-dioxygenases.  Dependent claims 28, 29, and 41-44 are also rejected because they do not correct the defect.
Amending the claim to recite that the consumer product comprises the recited surfactant and alpha-dioxygenases would aid in overcoming the rejection.

Claim 28 recites the limitation "wherein said soil transforming enzyme is hydroperoxy fatty acid producing enzyme that is at least one of" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Amending the claim to recite that the consumer product of claim 27 further comprises  at least one of linoleate 8R- dioxygenases, linolenate 9R-lipoxygenases (EC 1.13.11.61), linoleate 9S-lipoxygenases (EC 1.13.11.58), linoleate 1OR-dioxygenases, oleate 1OS-dioxygenases, linoleate 10S- dioxygenases, linoleate 11-lipoxygenases (EC 1.13.11.45), linoleate 13S- lipoxygenases (EC 1.13.11.12), linoleate 9/13-lipoxygenases (EC 1.13.11.B6), arachidonate 5-lipoxygenases (EC 1.13.11.34), arachidonate 8-lipoxygenases (EC 1.13.11.40), arachidonate 12-lipoxygenases (E.C. 1.13.11.31), arachidonate 15- lipoxygenase (EC 1.13.11.33), alpha-dioxygenases, or mixtures thereof would aid in overcoming the rejection.

Claim 41 recites the limitation "wherein the soil transforming enzyme comprises UFA heme-dioxygenases" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Amending the claim to recite that the consumer product of claim 27 further comprises 

Claim 42 recites the limitation "wherein the soil transforming enzyme comprises hydroperoxy fatty acid producing enzymes that are at least one of lipoxygenases and UFA heme-dioxygenases; and hydroperoxy fatty acid converting enzymes selected from the group consisting of cyclooxygenases (EC 1.14.99.1), allene oxide synthases (EC 4.2.1.92), hydroperoxide isomerases (EC 4.2.1.92, EC 5.3.99.1, EC 5.4.4.5, EC 5.4.4.6), hydroperoxide lyases (EC 4.2.1.92), hydroperoxide dehydratases (EC 4.2.1.92), divinyl ether synthases (EC 4.2.1.121, EC 4.2.1.B8, EC 4.2.1.B9), 9,12- octadecadienoate 8-hydroperoxide 8R-isomerases (EC 5.4.4.5), 9,12-octadecadienoate 8- hydroperoxide 8S-isomerases (EC 5.4.4.6), 7,10-hydroperoxide diol synthases, epoxy alcohol synthases, or mixtures thereof; wherein said hydroperoxy fatty acid converting enzymes are capable of transforming the reaction product of said hydroperoxy fatty acid producing enzymes”. There is insufficient antecedent basis for this limitation in the claim.
Amending the claim to recite that the consumer product of claim 27 further comprises at least one of lipoxygenases and UFA heme-dioxygenases; and hydroperoxy fatty acid converting enzymes selected from the group consisting of cyclooxygenases (EC 1.14.99.1), allene oxide synthases (EC 4.2.1.92), hydroperoxide isomerases (EC 4.2.1.92, EC 5.3.99.1, EC 5.4.4.5, EC 5.4.4.6), hydroperoxide lyases (EC 4.2.1.92), hydroperoxide dehydratases (EC 4.2.1.92), divinyl ether synthases (EC 4.2.1.121, EC 4.2.1.B8, EC 4.2.1.B9), 9,12- octadecadienoate 8-hydroperoxide 8R-isomerases (EC 5.4.4.5), 9,12-octadecadienoate 8- hydroperoxide 8S-isomerases (EC 5.4.4.6), 7,10-hydroperoxide diol synthases, epoxy alcohol synthases, or mixtures thereof; wherein said hydroperoxy fatty acid converting enzymes are capable of transforming the reaction product of said hydroperoxy fatty acid producing enzymes would aid in overcoming the rejection.  

	Claim 43 recites the limitation "wherein the soil transforming enzyme comprises multi-domain enzymes comprising a hydroperoxy fatty acid domain comprising a heme-dioxygenase or lipoxygenase domain and a hydroperoxy fatty acid converting domain that is at least one of allene oxide synthase domain, epoxy alcohol synthase domain, hydroperoxide lyase domain, or hydroperoxide isomerase domain”. There is insufficient antecedent basis for this limitation in the 
Amending the claim to recite that the consumer product of claim 27 further comprises multi-domain enzymes comprising a hydroperoxy fatty acid domain comprising a heme-dioxygenase or lipoxygenase domain and a hydroperoxy fatty acid converting domain that is at least one of allene oxide synthase domain, epoxy alcohol synthase domain, hydroperoxide lyase domain, or hydroperoxide isomerase domain would aid in overcoming the rejection.  

Claim 44 recites the phrase “wherein the soil transforming enzyme comprises hydroxy fatty acid producing enzymes that are at least one of peroxygenase, fatty acid hydratases, or mixtures thereof”.  There is insufficient antecedent basis for this limitation in the claim.
	Amending the claim to recite that the consumer product of claim 27 further comprises hydroxy fatty acid producing enzymes that are at least one of peroxygenase, fatty acid hydratases, or mixtures thereof would aid in overcoming the rejection.



Conclusion

8.	No claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652